DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20030208560) in view of Kshitiz et al. (US 20130135664).
Regarding claim 1, Inoue teaches a management server (sever computer 1 in fig. 1) for managing information to be added to receipts issued by issuing devices installed in stores, the management server comprising:
 a memory that stores device information that associates: store codes for identifying stores (fig. 4:store master file), device codes for identifying issuing devices (p0071: transmits only the selected advertisement data corresponding to a particular store to the ECR terminal device 3 of the store and p0075); a network interface (internet in fig. 1); and 
a processor configured to: acquire first information to be added to receipts, upon receipt of a store code of a store to be excluded from distribution of the first information (fig. 5), store in the memory one or more device codes associated with the received 
Inoue does not explicitly disclose server storing print specifications of the issuing devices; and to transmit data identified by said one or more device codes, in formats according to respective print specifications.
Kshitiz teaches server storing print specifications of the issuing devices; and to transmit data identified by said one or more device codes, in formats according to respective print specifications (p0059: rendering module 730 causes rendering of the content 770 to a second raster processed format that is compatible with second printer 706 to facilitate future rapid printing at second printer 706…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue, and to include server storing print specifications of the issuing devices; and to transmit data identified by said one or more device codes, in formats according to respective print specifications, in order to provide considerable flexibility and efficiencies for a user, as the user may have the ability to download and print content at the printer without the complication of first establishing a connection with a host suggested by Kshitiz (p0001).

Regarding claim 2, Inoue in view of Kshitiz teaches the management server according to claim 1, wherein the processor is further configured to: acquire second information to be added to receipts, and control the network interface to transmit both nd ad data), in formats according to the respective print specifications, and the second information to the issuing devices that are identified by said one or more device codes, in formats according to respective print specifications (Kshitiz: p0059). 
The rational applied to the rejection for claim 1 has been incorporated herein.

Regarding claim 12, limitations are similar to limitations of claim 2, therefore it is rejected for the same reason as claim 2.

Regarding claim 3, Inoue teaches The management server according to claim 1, wherein the processor is further configured to, upon receipt of an input of an issuing condition of the first information, store in the memory the issuing condition in association with the first information (fig. 6). 

Regarding claim 13, limitations are similar to limitations of claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 4, Inoue teaches the management server according to claim 3, wherein the issuing condition indicates a date and time when the first information is added to receipts (fig. 6: target time code). 

Regarding claim 14, limitations are similar to limitations of claim 4, therefore it is rejected for the same reason as claim 4.

Regarding claim 5, Inoue teaches the management server according to claim 4, wherein the processor is further configured to, in response to a request from a terminal device, control the network interface to transmit the issuing condition to the terminal device, and the store code of the store to be excluded from distribution of the first information is received from the terminal device in response to the transmission of the issuing condition (fig. 17). 

Regarding claim 15, limitations are similar to limitations of claim 5, therefore it is rejected for the same reason as claim 5.

Regarding claim 6, Inoue teaches the management server according to claim 5, wherein the issuing condition is transmitted to the terminal device together with the first information (e5 in fig. 17). 

Regarding claim 16, limitations are similar to limitations of claim 6, therefore it is rejected for the same reason as claim 6.

Regarding claim 8, Inoue teaches the management server according to claim 1, wherein the first information includes an image and a text (fig. 6b: beer). 

Regarding claim 9, Inoue teaches the management server according to claim 1, wherein each of the specifications indicates a size of a printable region of a receipt (fig. 6a: number of bytes of ad data). 

Regarding claim 10, Inoue teaches the management server according to claim 1, wherein each of the specifications indicates a print resolution of a receipt (p0136: converts the resolution (number of pixels in length and width) of the image data into the resolution conforming to the size of receipts). 

Regarding claim 11, limitation are similar to limitations of claim 1, therefore it is rejected for the same reason claim 1, and in addition of Inoue teaches a system comprising: a plurality of issuing devices installed in stores and configured to issue receipts (3 in fig. 1). 

Regarding claim 18, limitations are similar to limitations of claim 8, therefore it is rejected for the same reason as claim 8.

Regarding claim 19, limitations are similar to limitations of claim 9, therefore it is rejected for the same reason as claim 9.

Regarding claim 20, is method claim of system claim 11, therefore it is rejected for the same reason as claim 11.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kshitiz as applied to claim 1 above, and further in view of Cacheria et al. (US 20100179887)

Regarding claim 7, Inoue in view of Kshitiz does not teach the management server according to claim 1, wherein the first information is transmitted to the issuing devices via store servers installed for respective stores. 
Cacheria teaches the management server according to claim 1, wherein the first information is transmitted to the issuing devices via store servers installed for respective stores (p0051: private network 118, p0013: local server and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue in view of Kshitiz, and to include wherein the first information is transmitted to the issuing devices via store servers installed for respective stores, in order to provide different services at different locations suggested by Cacheria (p0010).

Regarding claim 17, limitations are similar to limitations of claim 7, therefore it is rejected for the same reason as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677